Laughlir, J.
(dissenting): I dissent upon the ground that the court erred in excluding the documentary evidence which the defendant claimed would tend to show that the parties contemplated an importation of silk from a particular firm; and upon the ground that the court erred in rejecting evidence with respect to the quality of the silk in the two bales purchased from Guerin ét Fils as it would bear on the question of damages, notwithstanding the fact that counsel for the defendant did not state that it was offered for that purpose and that this point was not raised by him upon the appeal.